DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed Non-patent literature document #1 in the IDS filed 25 May 2021 has been lined through because it is not in the English language and there is no concise explanation of its relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 19 is objected to because it depends from itself.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 recites the limitation "the optical laminate" in line 1 and "the pressure-sensitive adhesive layer" in line 2.  There is insufficient antecedent basis for these limitation in the claim.  This rejection may be overcome by amending claim 19 to depend from claim 17.

Claim Interpretation
For the purpose of examination, claim 19 is taken to depend from claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ilda et al. (US 2005/0165146 A1) in view of Cho et al. (US 2007/0087133 A1).
	Ilda et al. is directed to a pressure sensitive adhesive comprising an acryl-based polymer (i.e. acrylic polymer), a crosslinking agent, and acetyl acetone (paragraph 0014)  Acetyl acetone reads on Formula 1 in instant claim 1 wherein R1 and R2 are alkyl groups having 1 carbon atom and R3 and R4 are hydrogen atoms.  The acetyl acetone is included at a concentration of 0.01 to 2 parts by weight per 100 parts by weight solids content (paragraph 0034).  The acryl-based polymer may contain polymerized units of both an alkyl (meth)acrylate monomer and a carboxyl group-containing monomer (paragraph 0021).  The crosslinking agent is used at a concentration of 0.1 to 10 parts by weight with respect to the acryl-based polymer (paragraph 0031).  The crosslinking agent may be an isocyanate, epoxy, or aziridine compound (paragraph 0027), with all the embodiments of the Examples employing the polyisocyanate Coronate® L as the crosslinking agent (paragraphs 0029 and 0049-0052).
	Ilda et al. do not teach the addition of an ionic compound having an alkali metal cation.
	Cho et al. is directed to an acrylic adhesive having antistatic capacity for use in optical applications (paragraphs 0013-0014).  The anti-static capacity is maintained without reducing the adhesive property through the addition of hydrophilic and hydrophobic complex compounds (paragraph 0033).  The hydrophobic complex compound is contained at a concentration of 0.01-10 parts by weight per 100 parts of acrylic polymer (paragraph 0039).  The hydrophobic complex compound is an ionic compound with a hydrophobic anion and a cation such as lithium, sodium, potassium, or cesium (paragraph 0040-0041).  Suitable hydrophobic anions include CF3SO3- (which reads on Formula 3 of instant claim 7 with n=1) and N(CF3SO2)2- (which reads on Formula 2 of instant claim 6 with X=nitrogen, Y=sulfur, Rf=CF3, m=n=2) (paragraph 0040).
	Ilda et al. is silent regarding the curing rate, as defined in instant claim 1, of their pressure sensitive adhesive.  However, according to the instant specification, it appears that the addition of a compound according to Formula 1 of instant claim 1 improves the crosslinking efficiency - particularly when metal cations such as lithium ions are present and when metal chelate crosslinking agents and/or metal-containing crosslinking catalyst are not used (e.g. see paragraphs 64 and 67 on pages 9-11 of the instant specification).  Since the adhesive composition of Ilda et al. is required to contain acetyl acetate (i.e. a compound according to Formula 1) and may use isocyanate, epoxy, or aziridine crosslinking agents (i.e. non-metal chelate crosslinking agents), one of ordinary skill in the art would not expect the addition of the ionic compounds providing antistatic capacity of Cho et al. - even those contain lithium ions - to adversely affect the crosslinking rate of the resulting composition.  The cure rate of claim 1 is defined in terms of a ratio between the mass of the composition prior to crosslinking and the mass after crosslinking and removing soluble contents, i.e. the rate is a measure of crosslinking completeness/efficiency.  Since the prior art does not require a metal chelate or metal catalyst to crosslinking their acrylic polymer (e.g. an isocyanate is used in every Example) and it contains a compound according to Formula 1, one of ordinary skill in the art would expect the crosslinking rate (and thus, curing rate B/A) to be undiminished by the addition of antistatic cations and therefore satisfy the curing rate limitation of claim 1.
	The limitations of claim 2 are taken to be met since neither Ilda et al. nor Cho et al. require the inclusion of a metal chelate crosslinking agent and a metal-containing cross-linking catalyst.
	Regarding claim 11, Ilda et al. add the acetyl acetone for the purpose of trapping formaldehyde (paragraph 0034).  Since a diketone substituted with one alkyl group at the carbon atom between the two carboxyl groups would have the same functional group (i.e. diketone) as acetyl acetone, one of ordinary skill in the art would expect it to have similar utility.  The courts have held that a prima facie case of obviousness exists when chemical compounds have very close structural similarities (MPEP 2144.09).
	Regarding claim 12, since the acetyl acetone is contained at a concentration of 0.01 to 2 parts by weight per 100 parts by weight solids content and the hydrophobic complex compound is contained a concentration of 0.01-10 parts by weight per 100 parts of acrylic polymer and since the acrylic polymer constitutes the bulk of the adhesive composition, one of ordinary skill in the art would expect the concentration of acetyl acetone expressed relative to the hydrophobic complex compound to overlap the range recited in instant claim 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6-10, 12-15, 17, and 18 of copending Application No. 16/649,422 (reference application).
	Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would expect the crosslinkable composition of claims 1, 3, 4, 6-10, 12-15, 17, and 18 of copending Application No. 16/649,422 to inherently have a curing rate that satisfies the limitations of instant claim 1 since the crosslinkable, acrylic polymer containing composition claimed in copending Application No. 16/649,422 contains a compound according to Formula 1 and is free of a metal chelate crosslinking agent and a metal-containing crosslinking catalyst - components that the instant specification identify as improving crosslinking efficiency even in the presence of alkali metal cations (e.g. see paragraphs 64 and 67 on pages 9-11 of the instant specification).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 19 of copending Application No. 16/959,273 (reference application).
	Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to combine the limitations of dependent claims, such as claims 2, with the independent claim to yield a composition exhibiting the benefits conveyed by the limitations of the dependent claim(s).  Moreover, one of ordinary skill in the art would expect such a crosslinkable composition to inherently have a curing rate that satisfies the limitations of instant claim 1 since the crosslinkable, acrylic polymer containing composition claimed in copending Application No. 16/959,273 contains a compound according to Formula 1 and is free of a metal chelate crosslinking agent and a metal-containing crosslinking catalyst - components that the instant specification identify as improving crosslinking efficiency even in the presence of alkali metal cations (e.g. see paragraphs 64 and 67 on pages 9-11 of the instant specification).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787